Shepherd,. J.:
1. The contention of the defendant that the charge for owelty was discharged by the execution of a note for the same is without merit.
In Jones v. Sherrard, 2 D. & B. Eq., 179, it was decided that in such cases the land is the debtor and the sole debtor, and that if a note is given by the owner to secure the charge, the land continues to be the primary debtor, and the note is only regarded as a collateral security.
Even if this were not so, the defendant could not now avail himself of such a defence, as he was a party to the motion in which it was adjudged, at November Term, 1883, of the Superior Court of Rowan Court, that a venditioni exponas issue to sell the land for the payment of the said charge.
2. Neither can the statute of limitations avail the defendant. He claims under Polly Dobbin and took the land cum onere. Ruffin v. Cox, 71 N. C., 253. The judgment in 1883 declared that the charge still existed, and under that judgment there was a sale at which the plaintiff purchased. It is plain that there is no error in the ruling of his Honor.
No error.